 



Exhibit 10.1
BYLAWS
OF
NATURAL GAS SERVICES GROUP, INC.
(As amended and restated on November 27, 2007)
ARTICLE 1
Offices.
     The principal office of the corporation shall be designated from time to
time by the corporation and may be within or outside of Colorado.
     The corporation may have such other offices, either within or outside
Colorado, as the board of directors may designate or as the business of the
corporation may require from time to time.
     The registered office of the corporation required by the Colorado Business
Corporation Act to be maintained in Colorado may be, but need not be, identical
with the principal office, and the address of the registered office may be
changed from time to time by the board of directors.
ARTICLE II
Shareholders
     Section 1. Annual Meeting. The annual meeting of the shareholders shall be
held each year on a date and at a time fixed by the board of directors of the
corporation (or by the chairman of the board or the president in the absence of
action by the board of directors), for the purpose of electing directors and for
the transaction of such other business as may come before the meeting. If the
election of directors is not held on the day fixed as provided herein for any
annual meeting of the shareholders, or any adjournment thereof, the board of
directors shall cause the election to be held at a special meeting of the
shareholders as soon thereafter as it may conveniently be held. If a shareholder
intends to bring up items of business or nominate directors at any annual
meeting, written notice of such intent must be received at the corporation’s
principal executive offices not less than the number of days that is required
from time to time under federal securities laws with respect to companies
registered under the Securities Exchange Act of 1934.
     A shareholder may apply to the district court in the county in Colorado
where the corporation’s principal office is located or, if the corporation has
no principal office in Colorado, to the district court of the county in which
the corporation’s registered office is located to seek an order that a
shareholder meeting be held (i) if an annual meeting was not held within six
months after the close of the corporation’s most recently ended fiscal year or
fifteen months after its last annual meeting, whichever is earlier, or (ii) if
the shareholder participated in a proper call of or

 



--------------------------------------------------------------------------------



 



proper demand for a special meeting and notice of the special meeting was not
given within thirty days after the date of the call or the date the last of the
demands necessary to require calling of the meeting was received by the
corporation, or the special meeting was not held in accordance with the notice.
     Section 2. Special Meetings. Unless otherwise prescribed by statute,
special meetings of the shareholders may be called for any purpose by the
chairman of the board, by the president, by the secretary, by any one director
or by the board of directors of the corporation. The president shall call a
special meeting of the shareholders if the corporation receives one or more
written demands for the meeting, stating the purpose or purposes for which it is
to be held, signed and dated by holders of shares representing at least ten
percent of all the votes entitled to be cast on any issue proposed to be
considered at the meeting.
     Section 3. Place of Meeting. The board of directors may designate any
place, either within or outside Colorado, as the place for any annual meeting or
any special meeting called by the board of directors. A waiver of notice signed
by all shareholders entitled to vote at a meeting may designate any place,
either within or outside Colorado, as the place for such meeting. If no
designation is made, or if a special meeting is called other than by the board
of directors, the place of meeting shall be the principal office of the
corporation.
     Section 4. Notice of Meeting. Written notice stating the place, date, and
time of the meeting shall be given not less than ten nor more than sixty days
before the date of the meeting, except that (i) if the number of authorized
shares is to be increased, at least thirty days notice shall be given, or
(ii) any other longer notice period shall be given if required by the Colorado
Business Corporation Act. Notice of a special meeting shall include a
description of the purpose or purposes of the meeting and the business conducted
at a special meeting shall be limited to such purpose or purposes. Notice of an
annual meeting need not include a description of the purpose or purposes of the
meeting except the purpose or purposes shall be stated with respect to (i) an
amendment to the articles of incorporation of the corporation, (ii) a merger or
share exchange in which the corporation is a party and, with respect to a share
exchange, in which the corporation’s shares will be acquired, (iii) a sale,
lease, exchange or other disposition, other than in the usual and regular course
of business, of all or substantially all of the property of the corporation or
of another entity which this corporation controls, in each case with or without
the goodwill, (iv) a dissolution of the corporation, or (v) any other purpose
for which a statement of purpose is required by the Colorado Business
Corporation Act. Notice shall be given personally or by mail, private carrier,
telegraph, teletype, electronically transmitted facsimile or other form of wire
or wireless communication by or at the direction of the chief executive officer,
the president, the secretary, or the officer or persons calling the meeting, to
each shareholder of record entitled to vote at such meeting. If mailed and if in
a comprehensible form, such notice shall be deemed to be given and effective
when deposited in the United States mail, addressed to the shareholder at his
address as it appears in the corporation’s current record of shareholders, with
postage prepaid. If notice is given other than by mail, and provided that such
notice is in a comprehensible form, the notice is given and effective on the
date received by the shareholder.
     If requested by the person or persons lawfully calling such meeting, the
secretary shall

2



--------------------------------------------------------------------------------



 



give notice thereof at corporate expense. No notice need be sent to any
shareholder if three successive notices mailed to the last known address of such
shareholder have been returned as undeliverable until such time as another
address for such shareholder is made known to the corporation by such
shareholder. In order to be entitled to receive notice of any meeting, a
shareholder shall advise the corporation in writing of any change in such
shareholder’s mailing address as shown on the corporation’s books and records.
     When a meeting is adjourned to another date, time or place, notice need not
be given of the new date, time or place if the new date, time or place of such
meeting is announced before adjournment at the meeting at which the adjournment
is taken. At the adjourned meeting the corporation may transact any business
which may have been transacted at the original meeting. If the adjournment is
for more than 120 days, or if a new record date is fixed for the adjourned
meeting, a new notice of the adjourned meeting shall be given to each
shareholder of record entitled to vote at the meeting as of the new record date.
     A shareholder may waive notice of a meeting before or after the time and
date of the meeting by a writing signed by such shareholder. Such waiver shall
be delivered to the corporation for filing with the corporate records. Further,
by attending a meeting either in person or by proxy, a shareholder waives
objection to lack of notice or defective notice of the meeting unless the
shareholder objects at the beginning of the meeting to the holding of the
meeting or the transaction of business at the meeting because of lack of notice
or defective notice. By attending the meeting, the shareholder also waives any
objection to consideration at the meeting of a particular matter not within the
purpose or purposes described in the meeting notice unless the shareholder
objects to considering the matter when it is presented.
     Section 5. Fixing of Record Date. For the purpose of determining
shareholders entitled to (i) notice of or vote at any meeting of shareholders or
any adjournment thereof, (ii) receive distributions or share dividends, or
(iii) demand a special meeting, or to make a determination of shareholders for
any other proper purpose, the board of directors may fix a future date as the
record date for any such determination of shareholders, such date in any case to
be not more than seventy days, and, in case of a meeting of shareholders, not
less than ten days, prior to the date on which the particular action requiring
such determination of shareholders is to be taken. If no record date is fixed by
the board of directors, the record date shall be the date on which notice of the
meeting is mailed to shareholders, or the date on which the resolution of the
board of directors providing for a distribution is adopted, as the case may be.
When a determination of shareholders entitled to vote at any meeting of
shareholders is made as provided in this Section, such determination shall apply
to any adjournment thereof unless the board of directors fixes a new record
date, which it must do if the meeting is adjourned to a date more than 120 days
after the date fixed for the original meeting.
     Notwithstanding the above, the record date for determining the shareholders
entitled to take action without a meeting or entitled to be given notice of
action so taken shall be the date the corporation first receives a writing upon
which the action is taken. The record date for determining shareholders entitled
to demand a special meeting shall be the date of the earliest of any of the
demands pursuant to which the meeting is called.

3



--------------------------------------------------------------------------------



 



     Section 6. Voting Lists. The secretary shall make, at the earlier of ten
days before each meeting of shareholders or two business days after notice of
the meeting has been given, a complete list of the shareholders entitled to be
given notice of such meeting or any adjournment thereof. The list shall be
arranged by voting groups and within each voting group by class or series of
shares, shall be in alphabetical order within each class or series, and shall
show the address of and the number of shares of each class or series held by
each shareholder. For the period beginning the earlier of ten days prior to the
meeting or two business days after notice of the meeting is given and continuing
through the meeting and any adjournment thereof, this list shall be kept on file
at the principal office of the corporation, or at a place (which shall be
identified in the notice) in the city where the meeting will be held. Such list
shall be available for inspection on written demand by any shareholder
(including for the purpose of this Section 6 any holder of voting trust
certificates) or his agent or attorney during regular business hours and during
the period available for inspection. The original stock transfer books shall be
prima facie evidence as to the shareholders entitled to examine such list or to
vote at any meeting of shareholders.
     Any shareholder, his agent or attorney may copy the list during regular
business hours and during the period it is available for inspection, provided
(i) the shareholder has been a shareholder for at least three months immediately
preceding the demand or holds at least five percent of all outstanding shares of
any class of shares as of the date of the demand, (ii) the demand is made in
good faith and for a purpose reasonably related to the demanding shareholder’s
interest as a shareholder, (iii) the shareholder describes with reasonable
particularity the purpose and the records the shareholder desires to inspect,
(iv) the records are directly connected with the described purpose, and (v) the
shareholder pays a reasonable charge covering the costs of labor and material
for such copies, not to exceed the estimated cost of production and
reproduction.
     Section 7. Recognition Procedure for Beneficial Owners. The board of
directors may adopt by resolution a procedure whereby a shareholder of the
corporation may certify in writing to the corporation that all or a portion of
the shares registered in the name of such shareholder are held for the account
of a specified person or persons. The resolution may set forth (i) the types of
nominees to which it applies, (ii) the rights or privileges that the corporation
will recognize in a beneficial owner, which may include rights and privileges
other than voting, (iii) the form of certification and the information to be
contained therein, (iv) if the certification is with respect to a record date,
the time within which the certification must be received by the corporation,
(v) the period for which the nominee’s use of the procedure is effective, and
(vi) such other provisions with respect to the procedure as the board of
directors deems necessary or desirable. Upon receipt by the corporation of a
certificate complying with the procedure established by the board of directors,
the persons specified in the certification shall be deemed, for the purpose or
purposes set forth in the certification, to be the registered holders of the
number of shares specified in place of the shareholder making the certification.
     Section 8. Quorum and Manner of Acting. A majority of the votes entitled to
be cast on a matter by a voting group shall constitute a quorum of that voting
group for action on the matter. If less than a majority of such votes are
represented at a meeting, a majority of the votes so represented may adjourn the
meeting from time to time without further notice, for a period not

4



--------------------------------------------------------------------------------



 



to exceed 120 days for any one adjournment. If a quorum is present at such
adjourned meeting, any business may be transacted which might have been
transacted at the meeting as originally noticed. The shareholders present at a
duly organized meeting may continue to transact business until adjournment,
notwithstanding the withdrawal of enough shareholders to leave less than a
quorum, unless the meeting is adjourned and a new record date is set for the
adjourned meeting.
     If a quorum exists, except as required by law or except as provided in the
Articles of Incorporation, except as provided in Section 2 of Article III and
except as provided in Section 3 of Article VIII, action on a matter other than
the election of directors by a voting group is approved if the votes cast within
the voting group favoring the action exceed the votes cast within the voting
group opposing the action.
     Section 9. Proxies. At all meetings of shareholders, a shareholder may vote
by proxy by signing an appointment form or similar writing, either personally or
by his duly authorized attorney-in-fact. A shareholder may also appoint a proxy
by transmitting or authorizing the transmission of a telegram, teletype, or
other electronic transmission providing a written statement of the appointment
to the proxy, a proxy solicitor, proxy support service organization, or other
person duly authorized by the proxy to receive appointments as agent for the
proxy, or to the corporation. The transmitted appointment shall set forth or be
transmitted with written evidence from which it can be determined that the
shareholder transmitted or authorized the transmission of the appointment. The
proxy appointment form or similar writing shall be filed with the secretary of
the corporation before or at the time of the meeting. The appointment of a proxy
is effective when received by the corporation and is valid for eleven months
unless a different period is expressly provided in the appointment form or
similar writing.
     Any complete copy, including an electronically transmitted facsimile, of an
appointment of a proxy may be substituted for or used in lieu of the original
appointment for any purpose for which the original appointment could be used.
     Revocation of a proxy does not affect the right of the corporation to
accept the proxy’s authority unless (i) the corporation had notice that the
appointment was coupled with an interest and notice that such interest is
extinguished is received by the secretary or other officer or agent authorized
to tabulate votes before the proxy exercises his authority under the
appointment, or (ii) other notice of the revocation of the appointment is
received by the secretary or other officer or agent authorized to tabulate votes
before the proxy exercises his authority under the appointment. Other notice of
revocation may, in the discretion of the corporation, be deemed to include the
appearance at a shareholders’ meeting of the shareholder who granted the proxy
and his voting in person on any matter subject to a vote at such meeting.
     The death or incapacity of the shareholder appointing a proxy does not
affect the right of the corporation to accept the proxy’s authority unless
notice of the death or incapacity is received by the secretary or other officer
or agent authorized to tabulate votes before the proxy exercises his authority
under the appointment.
     The corporation shall not be required to recognize an appointment made
irrevocable if it has received a writing revoking the appointment signed by the
shareholder (including a

5



--------------------------------------------------------------------------------



 



shareholder who is a successor to the shareholder who granted the proxy) either
personally or by his attorney-in-fact, notwithstanding that the revocation may
be a breach of an obligation of the shareholder to another person not to revoke
the appointment.
     Subject to Section 11 of Article II and any express limitation on the
proxy’s authority appearing on the appointment form, the corporation is entitled
to accept the proxy’s vote or other action as that of the shareholder making the
appointment.
     Section 10. Voting of Shares. Each outstanding share, regardless of class
shall be entitled to one vote, except in the election of directors, and each
fractional share shall be entitled to a corresponding fractional vote on each
matter submitted to a vote at a meeting of shareholders, except to the extent
that the voting rights of the shares of any class or classes are limited or
denied by the articles of incorporation as permitted by the Colorado Business
Corporation Act. Cumulative voting shall not be permitted in the election of
directors or for any other purpose. Each record holder of stock shall be
entitled to vote in the election of directors and shall have as many votes for
each of the shares owned by him as there are directors to be elected and for
whose election he has the right to vote.
     At each election of directors, that number of candidates equaling the
number of directors to be elected, having the highest number of votes cast in
favor of their election, shall be elected to the board of directors.
     Except as otherwise ordered by a court of competent jurisdiction upon a
finding that the purpose of this Section would not be violated in the
circumstances presented to the court, the shares of the corporation are not
entitled to be voted if they are owned, directly or indirectly, by a second
corporation, domestic or foreign, and the first corporation owns, directly or
indirectly, a majority of the shares entitled to vote for directors of the
second corporation except to the extent the second corporation holds the shares
in a fiduciary capacity.
     Redeemable shares are not entitled to be voted after notice of redemption
is mailed to the holders and a sum sufficient to redeem the shares has been
deposited with a bank, trust company or other financial institution under an
irrevocable obligation to pay the holders the redemption price on surrender of
the shares.
     Section 11. Corporation’s Acceptance of Votes. If the name signed on a
vote, consent, waiver, proxy appointment, or proxy appointment revocation
corresponds to the name of a shareholder, the corporation, if acting in good
faith, is entitled to accept the vote, consent, waiver, proxy appointment or
proxy appointment revocation and give it effect as the act of the shareholder.
If the name signed on a vote, consent, waiver, proxy appointment or proxy
appointment revocation does not correspond to the name of a shareholder, the
corporation, if acting in good faith, is nevertheless entitled to accept the
vote, consent, waiver, proxy appointment or proxy appointment revocation and to
give it effect as the act of the shareholder if:
     (i) the shareholder is an entity and the name signed purports to be that of
an officer or agent of the entity;

6



--------------------------------------------------------------------------------



 



     (ii) the name signed purports to be that of an administrator, executor,
guardian or conservator representing the shareholder and, if the corporation
requests, evidence of fiduciary status acceptable to the corporation has been
presented with respect to the vote, consent, waiver, proxy appointment or proxy
appointment revocation;
     (iii) the name signed purports to be that of a receiver or trustee in
bankruptcy of the shareholder and, if the corporation requests, evidence of this
status acceptable to the corporation has been presented with respect to the
vote, consent, waiver, proxy appointment or proxy appointment revocation;
     (iv) the name signed purports to be that of a pledgee, beneficial owner or
attorney-in-fact of the shareholder and, if the corporation requests, evidence
acceptable to the corporation of the signatory’s authority to sign for the
shareholder has been presented with respect to the vote, consent, waiver, proxy
appointment or proxy appointment revocation;
     (v) two or more persons are the shareholder as co-tenants or fiduciaries
and the name signed purports to be the name of at least one of the co-tenants or
fiduciaries, and the person signing appears to be acting on behalf of all the
co-tenants or fiduciaries; or
     (vi) the acceptance of the vote, consent, waiver, proxy appointment or
proxy appointment revocation is otherwise proper under rules established by the
corporation that are not inconsistent with this Section 11.
     The corporation is entitled to reject a vote, consent, waiver, proxy
appointment or proxy appointment revocation if the secretary or other officer or
agent authorized to tabulate votes, acting in good faith, has reasonable basis
for doubt about the validity of the signature on it or about the signatory’s
authority to sign for the shareholder.
     Neither the corporation nor its officers nor any agent who accepts or
rejects a vote, consent, waiver, proxy appointment or proxy appointment
revocation in good faith and in accordance with the standards of this Section is
liable in damages for the consequences of the acceptance or rejection.
     Section 12. Meetings by Telecommunication. Any or all of the shareholders
may participate in an annual or special shareholders’ meeting by, or the meeting
may be conducted through the use of, any means of communication by which all
persons participating in the meeting may hear each other during the meeting. A
shareholder participating in a meeting by this means is deemed to be present in
person at the meeting.
ARTICLE III
Board of Directors
     Section 1. General Powers. All corporate powers shall be exercised by or
under the authority of, and the business and affairs of the corporation shall be
managed under, the direction

7



--------------------------------------------------------------------------------



 



of its board of directors, except as otherwise provided in the Colorado Business
Corporation Act or the articles of incorporation.
     Section 2. Number, Qualifications and Tenure. The business and affairs of
the corporation shall be managed or be under the direction of the Board of
Directors; and, subject to any restrictions imposed by law, by the Articles of
Incorporation, or by these Bylaws, the Board of Directors may exercise all the
powers of the corporation. The Board of Directors shall consist of three
(3) members, unless otherwise determined from time to time by resolution adopted
by at least 80% of the votes entitled to be cast by each voting group entitled
to vote thereon, or by unanimous consent of the Board of Directors. No decrease
shall affect the shortening of the term of any incumbent director. Directors
need not be residents of Colorado or shareholders of the corporation absent
provision to the contrary in the Articles of Incorporation or laws of the State
of Colorado.
     Section 3. Removal of Directors. Any director or the entire Board of
Directors may be removed from office, at any time, but only for cause, at any
special meeting of shareholders by the affirmative vote of at least 80% of the
votes entitled to be cast by each voting group entitled to vote thereon at such
meeting, if notice of the intention to act upon such matter shall have been
given in the notice calling such meeting. If the notice calling such meeting
shall have so provided, the vacancy caused by such removal may be filled at such
meeting by the affirmative vote of at least 80% of the shares of the votes
entitled to be cast by each voting group entitled to vote thereon.
     Section 4. Vacancies. Any director may resign at any time by giving written
notice to the corporation. Such resignation shall take effect at the time the
notice is received by the corporation unless the notice specifies a later
effective date. Unless otherwise specified in the notice of resignation, the
corporation’s acceptance of such resignation shall not be necessary to make it
effective. Any vacancy on the board of directors may be filled by the
affirmative vote of a majority of the shareholders or the board of directors. If
the directors remaining in office constitute fewer than a quorum of the board of
directors, the directors may fill the vacancy by the affirmative vote of a
majority of all the directors remaining in office. If elected by the directors,
the director shall hold office until the next annual shareholders’ meeting at
which directors are elected. If elected by the shareholders, the director shall
hold office for the unexpired term of his predecessor in office; except that, if
the directors’ predecessor was elected by the directors to fill a vacancy, the
director elected by the shareholders shall hold office for the unexpired term of
the last predecessor elected by the shareholders.
     Section 5. Regular Meetings. A regular meeting of the board of directors
shall be held without notice immediately after and at the same place as the
annual meeting of shareholders. The board of directors may provide by resolution
the time and place, either within or outside Colorado, for the holding of
additional regular meetings without other notice.
     Section 6. Special Meetings. Special meetings of the board of directors may
be called by or at the request of the chairman of the board, the president or
any two directors. The person or persons authorized to call special meetings of
the board of directors may fix any place, either within or outside Colorado, as
the place for holding any special meeting of the board of directors

8



--------------------------------------------------------------------------------



 



called by them.
     Section 7. Notice. Notice of any special meeting shall be given at least
two days prior to the meeting by written notice either personally delivered or
mailed to each director at his business address, or by notice transmitted by
telegraph, telex, electronically transmitted facsimile or other form of wire or
wireless communication. If mailed, such notice shall be deemed to be given and
to be effective on the earlier of (i) three days after such notice is deposited
in the United States mail, properly addressed, with postage prepaid, or (ii) the
date shown on the return receipt, if mailed by registered or certified mail
return receipt requested. If notice is given by telex, electronically
transmitted facsimile or other similar form of wire or wireless communication,
such notice shall be deemed to be given and to be effective when sent and with
respect to a telegram, such notice shall be deemed to be given and to be
effective when the telegram is delivered to the telegraph company. If a director
has designated in writing one or more reasonable addresses or facsimile numbers
for delivery of notice to him, notice sent by mail, telegraph, telex,
electronically transmitted facsimile or other form of wire or wireless
communication shall not be deemed to have been given or to be effective unless
sent to such addresses or facsimile numbers, as the case may be.
     A director may waive notice of a meeting before or after the time and date
of the meeting by a writing signed by such director. Such waiver shall be
delivered to the corporation for filing with the corporate records. Further, a
director’s attendance at or participation in a meeting waives any required
notice to him of the meeting unless at the beginning of the meeting, or promptly
upon his later arrival, the director objects to holding the meeting or
transacting business at the meeting because of lack of notice or defective
notice and does not thereafter vote for or assent to action taken at the
meeting. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the board of directors need be specified in the
notice or waiver of notice of such meeting.
     Section 8. Quorum. A majority of the number of directors fixed pursuant to
Section 2 of this Article III shall constitute a quorum for the transaction of
business at any meeting of the board of directors.
     If less than such majority is present at a meeting, a majority of the
directors present may adjourn the meeting from time to time without further
notice, for a period not to exceed sixty days at any one adjournment.
     Section 9. Manner of Acting. Unless otherwise specified herein, the act of
the majority of the directors present at a meeting at which a quorum is present
shall be the act of the board of directors.
     Section l0. Compensation. By resolution of the board of directors, any
director may be paid any one or more of the following: his expenses, if any, of
attendance at meetings, a fixed sum for attendance at each meeting, a stated
salary as director, or such other compensation as the board of directors and the
director may reasonably agree upon. No such payment shall preclude

9



--------------------------------------------------------------------------------



 



any director from serving the corporation in any other capacity and receiving
compensation therefor.
     Section 11. Presumption of Assent. A director of the corporation who is
present at a meeting of the board of directors or committee of the board of
directors at which action on any corporate matter is taken shall be presumed to
have assented to the action taken unless (i) the director objects at the
beginning of the meeting, or promptly upon his later arrival, to the holding of
the meeting or the transaction of business at the meeting and does not
thereafter vote for or assent to any action taken at the meeting, (ii) the
director contemporaneously requests that his dissent or abstention as to any
specific action taken be entered in the minutes of the meeting, or (iii) the
director causes written notice of his dissent or abstention as to any specific
action to be received by the presiding officer of the meeting before its
adjournment or by the corporation promptly after the adjournment of the meeting.
A director may dissent to a specific action at a meeting, while assenting to
others. The right to dissent to a specific action taken at a meeting of the
board of directors or a committee of the board of directors shall not be
available to a director who voted in favor of such action.
     Section 12. Committees. By resolution adopted by a majority of all the
directors in office when the action is taken, the board of directors may
designate from among its members an executive committee and one or more other
committees, and appoint one or more members of the board of directors to serve
on them. To the extent provided in the resolution, each committee shall have all
the-authority of the board of directors, except that no such committee shall
have the authority to (i) authorize distributions, (ii) approve or propose to
shareholders actions or proposals required by the Colorado Business Corporation
Act to be approved by shareholders, (iii) fill vacancies on the board of
directors or any committee thereof, (iv) amend articles of incorporation,
(v) adopt, amend or repeal the bylaws, (vi) approve a plan of merger not
requiring shareholder approval, (vii) authorize or approve the reacquisition of
shares unless pursuant to a formula or method prescribed by the board of
directors, or (viii) authorize or approve the issuance or sale of shares, or
contract for the sale of shares or determine the designations and relative
rights, preferences and limitations of a class or series of shares, except that
the board of directors may authorize a committee or officer to do so within
limits specifically prescribed by the board of directors. The committee shall
then have full power within the limits set by the board of directors to adopt
any final resolution setting forth all preferences, limitations and relative
rights of such class or series and to authorize an amendment of the articles of
incorporation stating the preferences, limitations and relative rights of a
class or series for filing with the Secretary of State under the Colorado
Business Corporation Act.
     Sections 5, 6, 7, 8 and 13 of Article III, which govern meetings, notice,
waiver of notice, quorum, voting requirements and action without a meeting of
the board of directors, shall apply to committees and their members appointed
under this Section 12.
     Neither the designation of any such committee, the delegation of authority
to such committee, nor any action by such committee pursuant to its authority
shall alone constitute compliance by any member of the board of directors or a
member of the committee in question with his responsibility to conform to the
standard of care set forth in Article III Section 15 of these bylaws.

10



--------------------------------------------------------------------------------



 



     Section 13. Informal Action by Directors. Any action required or permitted
to be taken at a meeting of the directors or any committee designated by the
board of directors may be taken without a meeting if a written consent (or
counterparts thereof) that sets forth the action so taken is signed by all of
the directors or committee members entitled to vote with respect to the action
taken. Such consent shall have the same force and effect as a unanimous vote of
the directors or committee members and may be stated as such in any document.
Unless the consent specifies a different effective date, action taken under this
Section 13 is effective at the time the last director signs a writing describing
the action taken, unless, before such time, any director has revoked his consent
by a writing signed by the director and received by the president or the
secretary of the corporation.
     Section 14. Telephonic Meetings. The board of directors may permit any
director (or any member of a committee designated by the board of directors) to
participate in a regular or special meeting of the board of directors or a
committee thereof through the use of any means of communication by which all
directors participating in the meeting can hear each other during the meeting. A
director participating in a meeting in this manner is deemed to be present in
person at the meeting.
     Section 15. Standard of Care. A director shall perform his duties as a
director, including without limitation his duties as a member of any committee
of the board of directors, in good faith, in a manner he reasonably believes to
be in the best interests of the corporation, and with the care an ordinarily
prudent person in a like position would exercise under similar circumstances. In
performing his duties, a director shall be entitled to rely on information,
opinions, reports or statements, including financial statements and other
financial data, in each case prepared or presented by the persons herein
designated. However, he shall not be considered to be acting in good faith if he
has knowledge concerning the matter in question that would cause such reliance
to be unwarranted. A director shall not be liable to the corporation or its
shareholders for any action he takes or omits to take as a director if, in
connection with such action or omission, he performs his duties in compliance
with this Section 15.
     The designated persons on whom a director is entitled to rely are (i) one
or more officers or employees of the corporation whom the director reasonably
believes to be reliable and competent in the matters presented, (ii) legal
counsel, public accountant, or other person as to matters which the director
reasonably believes to be within such person’s professional or expert
competence, or (iii) a committee of the board of directors on which the director
does not serve if the director reasonably believes the committee merits
confidence.
ARTICLE IV
Officers and Agents
     Section 1. General. The officers of the corporation shall be a chief
executive officer, a president, a secretary and a treasurer, each of whom shall
be a natural person eighteen years of age or older. The board of directors or an
officer or officers authorized by the board of directors may appoint such other
officers, assistant officers, committees and agents, assistant secretaries

11



--------------------------------------------------------------------------------



 



and assistant treasurers, as they may consider necessary. The board of directors
or the officer or officers authorized by the board of directors shall from time
to time determine the procedure for the appointment of officers, their term of
office, their authority and duties and their compensation. One person may hold
more than one office. In all cases where the duties of any officer, agent or
employee are not prescribed by the bylaws or by the board of directors, such
officer, agent or employee shall follow the orders and instructions of the
president of the corporation.
     Section 2. Appointment and Term of Office. The officers of the corporation
shall be appointed by the board of directors at each annual meeting of the board
of directors held after each annual meeting of the shareholders. If the
appointment of officers is not made at such meeting or if an officer or officers
are to be appointed by another officer or officers of the corporation, such
appointments shall be made as soon thereafter as conveniently possible. Each
officer shall hold office until the first of the following occurs: his successor
shall have been duly appointed and qualified, his death, his resignation, or his
removal in the manner provided in Article IV, Section 3.
     Section 3. Resignation and Removal. An officer may resign at any time by
giving written notice of resignation to the corporation. The resignation is
effective when the notice is received by the corporation unless the notice
specifies a later effective date.
     Any officer or agent may be removed at any time with or without cause by
the board of directors or an officer or officers authorized by the board of
directors or by the shareholders. Such removal does not affect the contract
rights, if any, of the corporation or of the person so removed. The appointment
of an officer or agent shall not in itself create contract rights.
     Section 4. Vacancies. A vacancy in any office, however occurring, may be
filled by the board of directors, or by the officer or officers authorized by
the board of directors, for the unexpired portion of the officer’s term. If an
officer resigns and his resignation is made effective at a later date, the board
of directors, or officer or officers authorized by the board of directors, may
permit the officer to remain in office until the effective date and may fill the
pending vacancy before the effective date if the board of directors or officer
or officers authorized by the board of directors provide that the successor
shall not take office until the effective date. In the alternative, the board of
directors, or officer or officers authorized by the board of directors, may
remove the officer at any time before the effective date and may fill the
resulting vacancy.
     Section 5. Chairman of the Board. The chairman of the board of directors,
if appointed and if available, or if not appointed or not available, the chief
executive officer, or if not appointed or not available, the president, shall
preside at all meetings of the stockholders and of the board of directors.
     Section 6. Chief Executive Officer. The chief executive officer shall be
subject to the control of the board of directors, and shall in general supervise
and control all business and affairs of the corporation. The chief executive
officer may sign, with the secretary or any other proper officer of the
corporation thereunto authorized by the board of directors, certificates for
shares of the corporation, deeds, mortgages, bonds, contracts, and other
obligations in the name

12



--------------------------------------------------------------------------------



 



of the corporation, which the board of directors has authorized to be executed,
except in cases where the signing and execution thereof shall be expressly
delegated by the board of directors or by these bylaws to some other officer or
agent of the corporation, or shall be required by law to be otherwise signed and
executed; and in general shall perform all duties incident to the office of
chief executive officer and such other duties as may be prescribed by the board
of directors from time to time.
     Section 7. President. The president shall assist the chairman of the board
and the chief executive officer and shall perform such duties as may be assigned
to him by the chairman of the board, the chief executive officer or by the board
of directors.
     Section 8. Chief Operating Officer. The chief operating officer, if
appointed, shall be in charge of the actual day-to-day operations of the
business of the corporation.
     Section 9. Vice Presidents. If appointed, the vice presidents shall assist
the chairman of the board, the chief executive officer and the president and
shall perform such duties as may be assigned to them by the chairman of the
board, the chief executive officer and the president or by the board of
directors. In the absence of the chairman of the board, the chief executive
officer and the president, the vice president, if any (or, if more than one, the
vice presidents in the order designated by the board of directors, or if the
board of directors makes no such designation, then the vice president designated
by the chairman of the board, the chief executive officer or by the president,
or if neither the board of directors, the chairman of the board, the chief
executive officer nor the president makes any such designation, the senior vice
president as determined by first election to that office), shall have the powers
and perform the duties of the chairman of the board, the chief executive officer
and the president.
     Section 10. Secretary. The secretary shall (i) prepare and maintain as
permanent records the minutes of the proceedings of the shareholders and the
board of directors, a record of all actions taken by the shareholders or board
of directors without a meeting, a record of all actions taken by a committee of
the board of directors in place of the board of directors on behalf of the
corporation, and a record of all waivers of notice of meetings of shareholders
and of the board of directors or any committee thereof, (ii) see that all
notices are duly given in accordance with the provisions of these bylaws and as
required by law, (iii) serve as custodian of the corporate records and of the
seal of the corporation and affix (the seal to all documents when authorized by
the board of directors, (iv) keep at the corporation’s registered office or
principal place of business a record containing the names and addresses of all
shareholders in a form that permits preparation of a list of shareholders
arranged by voting group and by class or series of shares within each voting
group, that is alphabetical within each class or series and that shows the
address of, and the number of shares of each class or series held by, each
shareholder, unless such a record shall be kept at the office of the
corporation’s transfer agent or registrar, (v) maintain at the corporation’s
principal office the originals or copies of the corporation’s articles of
incorporation, bylaws, minutes of all shareholders’ meetings and records of all
action taken by shareholders without a meeting for the past three years, all
written communications within the past three years to shareholders as a group or
to the holders of any class or series of shares as a group, a list of the names
and business addresses of the current directors and officers, a copy of the
corporation’s most recent corporate report filed with the Secretary of State,
and financial

13



--------------------------------------------------------------------------------



 



statements showing in reasonable detail the corporation’s assets and liabilities
and results of operations for the last three years, (vi) have general charge of
the stock transfer books of the corporation, unless the corporation has a
transfer agent, (vii) authenticate records of the corporation, and (viii) in
general, perform all duties incident to the office of secretary and such other
duties as from time to time may be assigned to him by the chief executive
officer, the president or by the board of directors. Assistant secretaries, if
any, shall have the same duties and powers as the secretary, subject to
supervision by the secretary. The directors and/or shareholders may however
respectively designate a person other than the secretary or assistant secretary
to keep the minutes of their respective meetings.
     Any books, records, or minutes of the corporation may be in written form or
in any form capable of being converted into written form within a reasonable
time.
     Section 11. Treasurer. The treasurer shall be the principal financial
officer of the corporation, shall have the care and custody of all funds,
securities, evidences of indebtedness and other personal property of the
corporation and shall deposit the same in accordance with the instructions of
the board of directors. He shall receive and give receipts and acquittances for
money paid in on account of the corporation, and shall pay out of the
corporation’s funds on hand all bills, payrolls and other just debts of the
corporation of whatever nature upon maturity. He shall perform all other duties
incident to the office of the treasurer and, upon request of the board of
directors, shall make such reports to it as may be required at any time. He
shall, if required by the board of directors, give the corporation a bond in
such sums and with such sureties as shall be satisfactory to the board of
directors, conditioned upon the faithful performance of his duties and for the
restoration to the corporation of all books, papers, vouchers, money and other
property of whatever kind in his possession or under his control belonging to
the corporation. He shall have such other powers and perform such other duties,
as may from time to time be prescribed by the board of directors, the chief
executive officer or the president. The assistant treasurers, if any, shall have
the same powers and duties as the treasurer, subject to the supervision of the
treasurer.
     The treasurer shall also be the principal accounting officer of the
corporation. He shall prescribe and maintain the methods and systems of
accounting to be followed, keep complete books and records of account as
required by the Colorado Business Corporation Act, prepare and file all local,
state and federal tax returns, prescribe and maintain an adequate system of
internal audit and prepare and furnish to the chief executive officer, the
president and the board of directors statements of account showing the financial
position of the corporation and the results of its operations.
ARTICLE V
Stock
     Section 1. Certificates. The board of directors shall be authorized to
issue any of its classes of shares with or without certificates, provided that
the board of directors may provide by resolution or resolutions that some or all
of any or all classes or series of the corporation’s stock shall be
uncertificated shares. Any such resolution shall not apply to shares represented
by a

14



--------------------------------------------------------------------------------



 



certificate until such certificate is surrendered to the corporation.
Notwithstanding the adoption of such a resolution by the board of directors,
every holder of stock represented by a certificate or certificates and upon
request every holder of uncertificated shares shall be entitled to have a
certificate or certificates representing the number of shares of stock owned by
him in the corporation registered in certificate form. If the shares are
represented by certificates, such shares shall be represented by consecutively
numbered certificates signed, either manually or by facsimile, in the name of
the corporation by the chief executive officer or the president and by the
secretary or by one or more other persons designated by the board of directors.
In case any officer who has signed or whose facsimile signature has been placed
upon such certificate shall have ceased to be such officer before such
certificate is issued, such certificate may nonetheless be issued by the
corporation with the same effect as if he were such officer at the date of its
issue. Certificates of stock shall be in such form and shall contain such
information consistent with the law as shall be prescribed by the board of
directors. If shares are not represented by certificates, within a reasonable
time following the issue or transfer of such shares, the corporation shall send
the shareholder a complete written statement of all of the information required
to be provided to holders of uncertificated shares by the Colorado Business
Corporation Act. Except as otherwise provided by law, the rights and obligations
of holders of uncertificated shares and the rights and obligations of the
holders of certificated shares of the same class and series shall be identical.
     Section 2. Consideration for Shares. Certificated or uncertificated shares
shall not be issued until the shares represented thereby are fully paid. The
board of directors may authorize the issuance of certificated or uncertificated
shares for consideration consisting of any tangible or intangible property of
benefit to the corporation, including cash, promissory notes, services performed
or other securities of the corporation. Future services shall not constitute
payment or partial payment for shares of the corporation. The promissory note of
a subscriber or an affiliate of a subscriber shall not constitute payment or
partial payment for shares of the corporation unless the note is negotiable and
is secured by collateral, other than the shares being purchased, having a fair
market value at least equal to the principal amount of the note. For purposes of
this Section 2, “promissory note” means a negotiable instrument on which there
is an obligation to pay independent of collateral and does not include a
non-recourse note.
     Section 3. Lost Certificates. In case of the alleged loss, destruction or
mutilation of a certificate of stock, the board of directors may direct the
issuance of a new certificate or may register uncertificated shares in lieu
thereof upon such terms and conditions in conformity with law as the board of
directors may prescribe. The board of directors may in its discretion require an
affidavit of lost certificate and/or a bond in such form and amount and with
such surety as it may determine before issuing a new certificate or registering
uncertificated shares.
     Section 4. Transfer of Shares. Transfer of shares shall be made only on the
books of the corporation by the registered holder thereof, or by such holder’s
attorney thereunto authorized by power of attorney and filed with the Secretary
of the corporation or a transfer agent of the corporation. If such shares are
certificated, upon surrender to the corporation or to a transfer agent of the
corporation of a certificate of stock duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, and receipt of such
documentary stamps as may be required by law and evidence of compliance with all
applicable

15



--------------------------------------------------------------------------------



 



securities laws and other restrictions, the corporation shall issue a new
certificate or register uncertificated shares to the person entitled thereto,
and cancel the old certificate. Upon the receipt of proper transfer instructions
of uncertificated shares by the holders thereof in person or by their duly
authorized attorney, such uncertificated shares shall be cancelled and the
corporation shall issue new equivalent certificated shares or register
uncertificated shares to the person entitled thereto. Every such transfer of
certificated or uncertificated shares shall be entered on the stock books of the
corporation which shall be kept at its principal office or by the person and the
place designated by the board of directors.
     Except as otherwise expressly provided in Article II, Sections 7 and 11,
and except for the assertion of dissenters’ rights to the extent provided in
Article 113 of the Colorado Business Corporation Act, the corporation shall be
entitled to treat the registered holder of any shares of the corporation as the
owner thereof for all purposes, and the corporation shall not be bound to
recognize any equitable or other claim to, or interest in, such shares or rights
deriving from such shares on the part of any person other than the registered
holder, including without limitation any purchaser, assignee or transferee of
such shares or rights deriving from such shares, unless and until such other
person becomes the registered holder of such shares, whether or not the
corporation shall have either actual or constructive notice of the claimed
interest of such other person.
     Section 5. Transfer Agent, Registrars and Paying Agents. The board of
directors may at its discretion appoint one or more transfer agents, registrars
and agents for making payment upon any class of stock, bond, debenture or other
security of the corporation. Such agents and registrars may be located either
within or outside Colorado. They shall have such rights and duties and shall be
entitled to such compensation as may be agreed.
ARTICLE VI
Indemnification of Certain Persons
     Section 1. Indemnification. For purposes of Article VI, a “Proper Person”
means any person who was or is a party or is threatened to be made a party to
any threatened, pending, or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, and whether formal or informal, by
reason of the fact that he is or was a director, officer, employee, fiduciary or
agent of the corporation, or is or was serving at the request of the corporation
as a director, officer, partner, trustee, employee, fiduciary or agent of any
foreign or domestic profit or nonprofit corporation or of any partnership, joint
venture, trust, profit or nonprofit unincorporated association, limited
liability company, or other enterprise or employee benefit plan. The corporation
shall indemnify any Proper Person against reasonably incurred expenses
(including attorneys’ fees), judgments, penalties, fines (including any excise
tax assessed with

16



--------------------------------------------------------------------------------



 



respect to an employee benefit plan) and amounts paid in settlement reasonably
incurred by him in connection with such action, suit or proceeding if it is
determined by the groups set forth in Section 4 of this Article VI that he
conducted himself in good faith and that he reasonably believed (i) in the case
of conduct in his official capacity with the corporation, that his conduct was
in the corporation’s best interests, or (ii) in all other cases (except criminal
cases), that his conduct was at least not opposed to the corporation’s best
interests, or (iii) in the case of any criminal proceeding, that he had no
reasonable cause to believe his conduct was unlawful. A Proper Person will be
deemed to be acting in his official capacity while acting as a director,
officer, employee or agent on behalf of this corporation and not while acting on
this corporation’s behalf for some other entity.
     No indemnification shall be made under this Article VI to a Proper Person
with respect to any claim, issue or matter in connection with a proceeding by or
in the right of a corporation in which the Proper Person was adjudged liable to
the corporation or in connection with any proceeding charging that the Proper
Person derived an improper personal benefit, whether or not involving action in
an official capacity, in which he was adjudged liable on the basis that he
derived an improper personal benefit. Further, indemnification under this
Section in connection with a proceeding brought by or in the right of the
corporation shall be limited to reasonable expenses, including attorneys’ fees,
incurred in connection with the proceeding.
     Section 2. Right to Indemnification. The corporation shall indemnify any
Proper Person who was wholly successful, on the merits or otherwise, in defense
of any action, suit, or proceeding as to which he was entitled to
indemnification under Section 1 of this Article VI against expenses (including
attorneys’ fees) reasonably incurred by him in connection with the proceeding
without the necessity of any action by the corporation other than the
determination in good faith that the defense has been wholly successful.
     Section 3. Effect of Termination of Action. The termination of any action,
suit or proceeding by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent shall not of itself create a presumption
that the person seeking indemnification did not meet the standards of conduct
described in Section 1 of this Article VI. Entry of a judgment, by consent as
part of a settlement shall not be deemed an adjudication of liability, as
described in Section 2 of this Article VI.
     Section 4. Groups Authorized to Make Indemnification Determination. Except
where there is a right to indemnification as set forth in Sections 1 or 2 of
this Article VI or where indemnification is ordered by a court in Section 5 of
this Article VI, any indemnification shall be made by the corporation only as
authorized in the specific case upon a determination by a proper group that
indemnification of the Proper Person is permissible under the circumstances
because he has met the applicable standards of conduct set forth in Section 1 of
this Article VI. This determination shall be made by the board of directors by a
majority vote of those present at a meeting at which a quorum is present, which
quorum shall consist of directors not parties to the proceeding (“Quorum”). If a
Quorum cannot be obtained, the determination shall be made by a majority vote of
a committee of the board of directors designated by the board, which committee
shall consist of two or more directors not parties to the proceeding, except
that directors who are parties to the proceeding may participate in the
designation of directors for the committee. If a

17



--------------------------------------------------------------------------------



 



Quorum of the board of directors cannot be obtained and the committee cannot be
established, or even if a Quorum is obtained or the committee is designated and
a majority of the directors constituting such Quorum or committee so directs,
the determination shall be made by (i) independent legal counsel selected by a
vote of the board of directors or the committee in the manner specified in this
Section 4 or, if a Quorum of the full board of directors cannot be obtained and
a committee cannot be established, by independent legal counsel selected by a
majority vote of the fall board of directors (including directors who are
parties to the action) or (ii) a vote of the shareholders.
     Section 5. Court-Ordered Indemnification. Any Proper Person may apply for
indemnification to the court conducting the proceeding or to another court of
competent jurisdiction for mandatory indemnification under Section 2 of this
Article VI, including indemnification for reasonable expenses incurred to obtain
court-ordered indemnification. If the court determines that such Proper Person
is fairly and reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not he met the standards of conduct set forth in
Section 1 of this Article VI or was adjudged liable in the proceeding, the court
may order such indemnification as the court deems proper except that if the
Proper Person has been adjudged liable, indemnification shall be limited to
reasonable expenses incurred in connection with the proceeding and reasonable
expenses incurred to obtain court-ordered indemnification.
     Section 6. Advance of Expenses. Reasonable expenses (including attorneys’
fees) incurred in defending an action, suit or proceeding as described in
Section 1 of this Article VI may be paid by the corporation to any Proper Person
in advance of the final disposition of such action, suit or proceeding upon
receipt of (i) a written affirmation of such Proper Person’s good faith belief
that he has met the standards of conduct prescribed by Section 1 of this
Article VI, (ii) a written undertaking, executed personally or on the Proper
Person’s behalf, to repay such advances if it is ultimately determined that he
did not meet the prescribed standards of conduct (the undertaking shall be an
unlimited general obligation of the Proper Person but need not be secured and
may be accepted without reference to financial ability to make repayment), and
(iii) a determination is made by the proper group (as described in Section 4 of
this Article VI) that the facts as then known to the group would not preclude
indemnification. Determination and authorization of payments shall be made in
the same manner specified in Section 4 of this Article VI.
     Section 7. Witness Expenses. The sections of this Article VI do not limit
the corporation’s authority to pay or reimburse expenses incurred by a director
in connection with an appearance as a witness in a proceeding at a time when he
has not been made a named defendant or respondent in the proceeding.
     Section 8. Report to Shareholders. Any indemnification of or advance of
expenses to a director in accordance with this Article VI, if arising out of a
proceeding by or on behalf of the corporation, shall be reported in writing to
the shareholders with or before the notice of the next shareholders’ meeting. If
the next shareholder action is taken without a meeting at the instigation of the
board of directors, such notice shall be given to the shareholders at or before
the time the first shareholder signs a writing consenting to such action.

18



--------------------------------------------------------------------------------



 



ARTICLE VII
Provision of Insurance
     By action of the board of directors, notwithstanding any interest of the
directors in the action, the corporation may purchase and maintain insurance, in
such scope and amounts as the board of directors deems appropriate, on behalf of
any person who is or was a director, officer, employee, fiduciary or agent of
the corporation, or who, while a director, officer, employee, fiduciary or agent
of the corporation, is or was serving at the request of the corporation as a
director, officer, partner, trustee, employee, fiduciary or agent of any other
foreign or domestic corporation or of any partnership, joint venture, trust,
profit or nonprofit unincorporated association, limited liability company or
other enterprise or employee benefit plan, against any liability asserted
against, or incurred by, him in that capacity or arising out of his status as
such, whether or not the corporation would have the power to indemnify him
against such liability under the provisions of Article VI or applicable law. Any
such insurance may be procured from any insurance company designated by the
board of directors of the corporation, whether such insurance company is formed
under the laws of Colorado or any other jurisdiction of the United States or
elsewhere, including any insurance company in which the corporation has an
equity interest or any other interest, through stock ownership or otherwise.
ARTICLE VIII
Miscellaneous
     Section 1. Seal. The corporate seal of the corporation shall be circular in
form and shall contain the name of the corporation and the words, “Seal,
Colorado.”
     Section 2. Fiscal Year. The fiscal year of the corporation shall be as
established by the board of directors.
     Section 3. Amendments. Except as hereinafter stated, the board of directors
shall have power, to the maximum extent permitted by the Colorado Business
Corporation Act, to make, amend and repeal the bylaws of the corporation at any
regular or special meeting of the board of directors unless the shareholders, in
making, amending or repealing a particular bylaw, expressly provide that the
directors may not amend or repeal such bylaw. The directors may not amend
Sections 2 or 3 of Article III, Article VI or Section 3 of Article VIII of the
bylaws. Sections 2 and 3 of Article Ill, Article VI and Section 3 of
Article VIII of the bylaws can only be amended or repealed by 80% of the votes
of the shareholders entitled to be cast thereon. The shareholders also shall
have the power to make, amend or repeal the bylaws of the corporation at any
annual meeting or at any special meeting called for that purpose.
     Section 4. Gender. The masculine gender is used in these bylaws as a matter
of convenience only and shall be interpreted to include the feminine and neuter
genders as the circumstances indicate.
     Section 5. Conflicts. In the event of any irreconcilable conflict between
these bylaws and either the corporation’s articles of incorporation or
applicable law, the latter shall control.

19



--------------------------------------------------------------------------------



 



     Section 6. Definitions. Except as otherwise specifically provided in these
bylaws, all terms used in these bylaws shall have the same definition as in the
Colorado Business Corporation Act.

20